DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
There are numerous “or” in various claims. This may be considered as optionally requirement of each claim.

The claimed “a plurality of supporting bars connected to the support; and a plurality of sub-shutters disposed between the supporting bars” of each of the claims 1, 2, and 8, Applicants’ Specification describes “The supporting bar 340 is utilized to support the weight of the sub-shutter 320 and connect to a support 360” ([0028]). 
The “a shape of each of the sub-shutters is a triangle” of claim 4, Applicants’ sub-shutters 520 in Fig. 5 attached to the cylindrical support 560 with a finite diameter. Therefore, this is not a mathematical triangle with an infinite small apex. Rather, a general triangular shape is consider read into the claim.

The “center angles” of claims 5 and 11, this is explained as “a” and “b” in the drawing but Figs. 3 and 5 did not show each sub-shutter having the same “a” or “b” (not 

The “controlled” of claims 1 and 6-7 includes manual control.

The “the concentration of the desired-evaporated materials is controlled by the plurality of sub-shutters that are closed and overlapped or by the plurality of sub-shutters that are unfolded, when the concentration of the desired-evaporated materials meets a predetermined threshold, the sub-shutters view the support as a center to be close and overlapped for evaporating the desired-evaporated materials to the substrate to be evaporated, when the concentration of the desired-evaporated materials does not meet a predetermined threshold, the sub-shutters view the support as a center to be unfolded for avoiding the desired-evaporated materials evaporating to the substrate to be evaporated” of claims 7, when to operate the sub-shutter is considered an intended use of the apparatus, particularly in manual control.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 each recites “a substrate to be evaporated”, it is not clear whether the substrate is to be turned into vapor as to be evaporated, or if it is a substrate to be deposited by the claim 1 by the evaporated vapor ejected from the material nozzle. 

	Claims 1 and 2 will be examined inclusive both interpretation.



	“when the concentration of the desired-evaporated materials meets a predetermined threshold, the sub-shutters view the support as a center to be close and overlapped for evaporating the desired-evaporated materials to the substrate to be evaporated, when the concentration of the desired-evaporated materials does not meet a predetermined threshold, the sub-shutters view the support as a center to be unfolded for avoiding the desired-evaporated materials evaporating to the substrate to be evaporated” of claim 7, it is not clear what “view” exactly means, it is also not clear what the underlined portion means.

Claims 5 and 11 each recites “center angles”. Figs. 3 and 5 shows one sub-shutter, possible in a partially folding state, with an angle “a” or “b”. It is not clear what is exactly “center angles”. Furthermore, a triangle has three angles, is any of the three a center angle or the one connected to the support is the center angle? Is an angle in partially folded stated as center angle, or the sub-shutter in fully extended/unfolded or in isolated state?

Claims 5 and 11 will be examined inclusive all of the above interpretations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotte et al. (WO 2018011614, hereafter ‘614).
‘614 teaches all limitations of:
Claim 1: an evaporator 10 can be configured to have an evaporator source 12 that is an ion source (e.g., an RF high frequency ion source) or a vapor deposition source (Figs. 1A-1B, [0043], the claimed “An evaporation chamber structure, applied on a substrate to be evaporated, comprising”):
a vacuum chamber 2 ([0028], 2nd sentence, the claimed “a chamber”);
the top opening of the evaporator source 12 is the claimed “a material nozzle locating at a bottom of the chamber for spraying desired-evaporated materials to the substrate to be evaporated”; 
Source shutter 100 can comprise at least two blades 55 that are configured to move (e.g., rotate) between a first, retracted position and a second, extended position. For example, shutter 100 can comprise 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or more blades. The number of blades can depend on the size and shape of the blades and the size and shape of the evaporator source. In some embodiments, shutter 100 can comprise 5 to 12 blades. In the first position, one of the blades (e.g., blade 55a) is nd sentence, as the edge of the blade 55 supports the center region of the blade 55, the blades are considered as supporting bars and sub-shutters, the claimed “and a shutter structure, comprising: a support; a plurality of supporting bars connected to the support; and a plurality of sub-shutters disposed between the supporting bars; wherein the plurality of sub-shutters are closed and overlapped, or are unfolded through the supporting bars; a concentration of the desired-evaporated materials is controlled by the plurality of sub-shutters that are closed and overlapped or that are unfolded by the plurality of sub-shutters; wherein a shape of each of the sub-shutters is a fan or a triangle when the plurality of sub-shutters are unfolded”).
Claim 2: an evaporator 10 can be configured to have an evaporator source 12 that is an ion source (e.g., an RF high frequency ion source) or a vapor deposition source (Figs. 1A-1B, [0043], the claimed “An evaporation chamber structure, applied on a substrate to be evaporated, comprising”):
a vacuum chamber 2 ([0028], 2nd sentence, the claimed “a chamber”);
the top opening of the evaporator source 12 is the claimed “a material nozzle locating at a bottom of the chamber for spraying desired-evaporated materials to the substrate to be evaporated”; 
Source shutter 100 can comprise at least two blades 55 that are configured to move (e.g., rotate) between a first, retracted position and a second, extended position. nd sentence, as the edge of the blade 55 supports the center region of the blade 55, the blades are considered as supporting bars and sub-shutters, the claimed “and a shutter structure, comprising: a support; a plurality of supporting bars connected to the support; and a plurality of sub-shutters disposed between the supporting bars; wherein the plurality of sub-shutters are closed and overlapped, or are unfolded through the supporting bars”).
Claim 3: Figs. 2A-2C show blades 55a-55c having a curved edge opposite to base 51, therefore, a fan shape (the claimed “wherein a shape of each of the sub-shutters is a fan when the sub-shutters are unfolded”).
Claim 4: Figs. 3A and 3C show the blades 55 are generally triangle shape (the claimed “wherein a shape of each of the sub-shutters is a triangle when the sub-shutters are unfolded”, see claim interpretation above).
Claim 5: Fig. 3B shows all blades having the same shape and size (the claimed “wherein center angles of the sub-shutters are the same when the sub-shutters are unfolded”).

	Claims 8-11 are rejected for substantially reason as claims 2-5 rejection above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘614, in view of Netsu et al. (US 20090017217, hereafter ‘217).
In case Applicants argue that “a plurality of supporting bars connected to the support; and a plurality of sub-shutters disposed between the supporting bars” have to be two different components because the Specification “each of the sub-shutters 320 are closed and overlapped so that the cross-section shape of the shutter 300 becomes stick which is as narrow as the supporting bars 340” ([0029], 3rd sentence). In the spirit of compact prosecution, the alternative rejection is applied as following.  

‘217 is analogous art in the field of a vapor creation device (for example an electron beam or laser that evaporates a single or multiplicity of solid or liquid sources) (abstract). ’217 teaches that a translatable screen or mask 28 would be used to prevent deposition outside of the deposition zone DZ. The translatable screen or mask 28 could 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced each single piece blade 55 of ‘614 with a flexible mask telescoping by a supporting bar, as taught by ‘217, for the purpose of blocking the vapor when desirable, as taught by ‘217 ([0081], last sentence), and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note arranged in “fanned” telescoping configuration is well-known to layperson, such as hand-held fan that can be closed/overlapped or unfolded/opened.
Alternatively, claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘614 (optionally with ‘217).
In case Applicants argue that the blades 55 in Figs. 3A and 3C are not exactly triangle shape.
Applicants’ Specification clearly states “Shutter 300 and sub-shutters 320 in any shapes, dimensions, or structures which fit the cross-section of the evaporating 

A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
Alternatively, claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘614 (optionally with ‘217), further in view of Hermanson (US 2657150, hereafter ‘150).
In case Applicants argue that triangle shaped mask is not obvious.

‘150 is analogous art in the field of Masking Shield For Interiorly Coating Hollow Articles (title), aluminum or other metal to be vaporized (col. 4, lines 23-24). ’150 teaches that the formation of the coating "6 on the bulb is accomplished with the aid of a normally conical collapsible masking shield 8 which is introduced into and positioned within the bulb in such manner as to mask off the portion of the inner wall thereof which is to be left clear or uncoated (Figs. 1-2, col. 2, lines 40-46, Fig. 2 shows each segment 9 is triangular in unfolded state).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the blades 55 of ‘614 to triangular, as taught by ‘105, as suitable for masking purpose and a In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2916396 is cited for “instead of a one-piece type shield a plurality of sections may be formed and suitably joined to provide a readily collapsible and expandable shield assembly if desired”, (col. 4, lines 37-40). US 3520716 is cited for triangle mask/shield 18 (Fig. 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KEATH T CHEN/           Primary Examiner, Art Unit 1716